Citation Nr: 1127243	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  11 10-882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 2007, for the award of an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a nervous disorder.

2.  Entitlement to an initial rating higher than 50 percent for an acquired psychiatric disorder, to include PTSD and a nervous disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, effective December 5, 2004.  In June 2009, the Veteran disagreed with the assigned 50 percent rating as well as the effective date of the award.  In March 2011, the RO issued a Statement of the Case denying the Veteran's claim for an initial rating higher than 50 percent and for an earlier effective date.  The Veteran filed a timely Form 9 formal appeal. 

The issue of entitlement to a TDIU was not certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflects that the Veteran has been unemployed since the mid-1990s, and he contends that his unemployability is due to his service-connected disabilities, the issue of entitlement to a TDIU is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claim. 

Accordingly, the issue of entitlement to a TDIU us addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  In September 1996, the RO denied the Veteran's claim for service connection for a nervous disorder.  In October 1996, the Veteran filed a timely Notice of Disagreement to the decision.  In March 1997, the RO issued a Statement of the Case continuing the denial of that claim.  The Veteran did not file a timely appeal.  The September 1996 denial is therefore final.

2.  On October 7, 1997, the Veteran submitted various private treatment records reflecting psychiatric diagnoses, including PTSD and major depressive disorder, and relating described stressors to service.  In July 2002, the RO sent a letter to the Veteran stating that these documents would be accepted as a claim to reopen the previously denied claim for a psychiatric disorder.  

3.  There was no informal or formal claim, or written intent to file a claim for service connection for an acquired psychiatric disorder dated after the September 1996 denial and prior to the October 7, 1997, claim. 

4.  The Veteran has not raised a claim of entitlement to revision of the September 1996 denial of service connection for an acquired psychiatric disorder based upon clear and unmistakable error (CUE). 

5.  For the period from October 7, 1997, to December 4, 2007, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

6.  Since December 5, 2007, the Veteran's acquired psychiatric disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date of October 7, 1997, for the award of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.1(p), 3.151, 3.155, 3.400 (2010).

2.  For the period from October 7, 1997, to December 4, 2007, the criteria for an initial rating higher than 50 percent for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2009 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411,9434 (2010). 

3.  Since December 5, 2007, the criteria for a rating of 70 percent, but not higher, for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. § 115, 5103, 5103A, 5107 (West 2009 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411, 9434 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran contends that he is entitled to earlier effective dates for service connection for an acquired psychiatric disorder, to include PTSD and a nervous disorder.  After a review of the claims file, the Board finds that entitlement to an earlier effective date is indeed warranted.

In this case, the Veteran submitted a claim for a nervous condition in January 1996.  That claim was denied in September 1996 because the RO determined that there was no evidence to link a nervous condition to the Veteran's service or to a service-connected disability.  In March 1997, the RO issued a Statement of the Case confirming that decision.  The Veteran was notified of this limited 60-day period he had to file his appeal in the March 1997 statement of the case.  The Veteran, however, did not file a VA Form 9, or statement which could be interpreted as a substantive appeal of the decision, until February 1999, more than 60 days after the statement of the case was mailed.  As the substantive appeal was not received in a timely manner, the September 1996 decision became final 60 days after the statement of the case was mailed.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104, 20.302(b) (2010).

The Veteran did, however, on October 7, 1997, submit additional private medical evidence in support of his claim for a psychiatric disorder.  Specifically, he submitted a statement dated in September 1997 by the director of a family services center describing the Veteran's in-service stressors and his current psychological symptoms.  The director described the Veteran's fear for his life and safety when a massive earthquake hit Alaska while he was stationed there, he described the Veteran's traumatic description of flying supplies into the earthquake zone and being fearful of being exposed to an aftershock, and his described trauma related to various search and rescue missions.  The Veteran reported that he had a current fear of earthquakes and of flying, that he replayed a scene wherein a body was trapped in an airplane over and over in his mind, and that he had a fear of not being secure in his own home.  At the same time, the Veteran also submitted a September 1997 psychiatric evaluation that documented his hearing loss related to his service and the effects of his hearing loss on his mental health.  The Veteran reported that he was depressed because he could not hear his family, noticed a shortened attention span, and preferred to isolate himself in his home.  He was diagnosed with major depressive reaction, chronic, and PTSD.  Also submitted was an October 1997 statement in support of the Veteran's claim submitted by his representative.  

In July 2002, the RO sent the Veteran a notice informing him that the February 1999 Form 9 was considered untimely.  However, the RO stated that the October 7, 1997, submission of evidence would be accepted as a request to reopen his claim for service connection.  In response to that letter, the Veteran submitted a statement confirming his interest in reopening his claim, but this time phrased the claim as for PTSD.  In support of this statement, he submitted an August 2002 private evaluation completed by his VA service center social worker.  The evaluation noted the Veteran's continuous depression, loss of energy, and his inability to cope with details.  The social worker felt that the Veteran had been suffering from PTSD for many years.  The Veteran's stressors were reinstated, and additionally it was noted that while stationed in Alaska, he had witnessed a fellow soldier crash on the runway due to a faulty maintenance check.  Further, while in Alaska, a man living in his off base housing was murdered.  The Veteran had recurring nightmares related to that incident.  The Veteran's hearing loss also contributed to his mental state in that he avoided social settings.  He felt like he was not a "whole person."  The diagnosis was PTSD, chronic, with recurring depression.  A GAF score of 54 was assigned.  

From there, procedurally, in October 2002 and in November 2002, the Veteran's claim for service connection for PTSD and for a nervous condition was denied.  The Veteran filed a timely notice of disagreement.  In February 2005, the RO issued a Statement of the Case continuing the denial of service connection for PTSD, and in March 2005, the Veteran submitted a Form 9 formal appeal.  In October 2007, the Board remanded the claims for service connection for PTSD and for a nervous disorder in order for the Veteran to undergo a new VA examination and for the issuance of a Statement of the Case with regard to the Veteran's claimed nervous disorder.  In February 2008, the RO issued a Statement of the Case with regards to the Veteran's claim for service connection for a nervous disorder.  In January 2009, the Board again remanded both claims, that for PTSD and for a nervous disorder, in order for a Supplemental Statement of the Case be provided to the Veteran with regard to his claim for service connection for PTSD, and in order to provide the Veteran with adequate notice of the elements necessary to develop his claim.  Finally, in April 2009, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective December 5, 2007.  The RO also issued a Statement of the Case continuing its denial of the claim for service connection for a nervous disorder.  

At the outset, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, when interpreting the Veteran's claim under current case law, the Board finds that his claims for service connection for PTSD and for a nervous disorder are not separate claims, but, rather, one claim for service connection for an acquired psychiatric disorder, to include PTSD and a nervous disorder.  Significantly, the Veteran's private psychiatrist stated on a number of occasions, beginning in September 1997, that the Veteran suffered from both PTSD and depression, and that both of those disorders contributed to his current functioning.  In viewing the Veteran's claim, then, as one for a general psychiatric disorder, one that encompasses the Veteran's symptoms as a whole and does not differentiate between the intertwined disorders that have the same manifestations, it would appear that his claim has been pending since October 7, 1997, because that is the date that the Veteran submitted new evidence in support of his claim and the RO informed him that the new evidence constituted a claim to reopen his claim for serviced connection.  Following that notice, the Veteran submitted evidence in support of his claim, submitted a timely notice of disagreement to the October 2002 denial of his claim, and filed a timely Form 9 following the February 2005 Statement of the Case.  That the Veteran's claim for an acquired psychiatric disorder became bifurcated during the appeals process, and became one for PTSD and for a nervous disorder, is of no significance to the Board.  Simply stated, he filed an informal claim on October 7, 1997, that was interpreted by the RO as a claim to reopen a claim for service connection for a psychiatric disorder, and since that date, there has been no resolution of that claim.  Accordingly, the Board can point to no other date in which the Veteran would have filed a claim for service connection for an acquired psychiatric disorder but October 7, 1997.  Thus, the question becomes whether the effective date of service connection should be the date of claim, or, rather, the date entitlement arose.

To that extent, the Board notes that in the April 2009 rating decision, the RO determined that the effective date for service connection should in fact be December 5, 2007, the date of the latest VA examination.  The RO reasoned that such was the first diagnosis of PTSD that met the DSM-IV criteria.  38 C.F.R. §§ 3.158, 3.400(b).  However, because the Board frames the Veteran's claim as one for an acquired psychiatric disorder, it is not necessary to determine the date at which the Veteran first met the criteria for a diagnosis of PTSD.  Rather, the Board need only determine whether the Veteran was entitled to service connection for an acquired psychiatric disorder when he filed his claim in October 1997.  

In that regard, the Board finds that he was entitled to service connection for an acquired psychiatric disorder in October 1997.  For, the Veteran had submitted competent medical evidence demonstrating a diagnosis of major depressive reaction and PTSD that was considered to be related to his service.  Accordingly, because the Board finds that the Veteran suffered from an acquired psychiatric disorder beginning in at least October 1997, as evidenced by the positive medical evidence of record, the correct date of service connection is the date of receipt of the claim.  

Therefore, because the Veteran's claim for service connection for an acquired psychiatric disorder has remained pending since October 7, 1997, and the evidence demonstrates that the Veteran was entitled to service connection since the date of claim, an earlier effective date of October 7, 1997, for the award of service connection for an acquired psychiatric disorder, to include PTSD and a nervous disorder, is warranted.  The benefit-of-the-doubt rule has been considered in rendering this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Higher Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411, 9434 (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran is currently in receipt of a 50 percent disability rating for PTSD.  He contends that he is entitled to a higher rating.  Because in this decision, the Board has determined that the Veteran's claim has been pending since October 7, 1997, and it is an initial rating claim, a review of the evidence from that date forward is necessary.  In that regard, the Board incorporates the evidence discussed in the previous section so as not to be repetitive.  
Accordingly, the next evidence of record is dated in July 2004, when the Veteran submitted a private psychiatric evaluation completed by the same examiner as in September 1997.  The examiner stated that the Veteran had two major psychiatric problems.  The first was due to his inability to hear others, and his second was his continuing depression and PTSD related to his service.  The Veteran had vivid recollections of events that occurred in Alaska, including seeing explosions and the remaining dead body parts.  Both of these psychiatric problems led him to suffer from a marginal social life, to avoid loud noises, and to avoid listening to the radio.  He felt rejected by his family and lived a "shell-like" existence.  The examiner felt that the Veteran's PTSD and major depressive reaction to be chronic conditions.  

In October 2004, the Veteran submitted an evaluation completed by the same social worker who submitted the September 1997 evaluation.  The social worked observed that since 1997, the Veteran had suffered from continuous depression, a severe loss of energy, and an inability to cope with details or with the stresses of life.  He suffered from continuous flashbacks of his stressors.  The Veteran was not employed and was considered to be unemployable due to his condition.  He also suffered from anxiety.  He had lost contact with his family and friends because he felt embarrassed that he had to constantly ask people to repeat themselves.  The diagnosis was PTSD, chronic, with recurring depression.  A GAF score of 50 was assigned.  

On October 2004 VA psychiatric examination, the Veteran's current psychiatric symptoms included increased social isolation, conflict with his wife and family, a heightened startle response, and anxiety about flying.  He had a depressed mood, sleep disturbance, and irritability.  He experienced flashbacks of his in-service stressors.  

With regard to his employment history, the Veteran reported that he enjoyed his post-service job and that he was considered "very sharp."  When his employer downsized in 1992, he lost his job and had been unable to find employment since then.  At around that time, he experienced a worsening of his hearing loss, and was diagnosed with Meniere's disease.  He felt that those conditions, along with his depressed mood, prevented him from finding employment.  He reported that Home Depot would not hire him because of his prescription list. 

With regard to his social history, he reported that he had never socialized too frequently, and had socialized less since losing his job.  He had been married since 1966 and had four children and one grandchild.  He spent most of his time doing work around the home, watching television, and reading.  

Mental status examination revealed that the Veteran was neatly dressed, appropriately groomed, and alert and oriented in all three spheres.  He made good eye contact and displayed appropriate behavior.  His mood was mildly depressed and his affect was constricted.  He reported occasional thoughts of suicide but no active intent or plan.  He denied any homicidal ideations.  There was no impairment of speech or thought process or content.  His thinking was logical and goal-directed.  There were no hallucinations or delusions.  The Veteran denied any panic attacks, phobias, obsessive thoughts, or obsessive rituals.  He had an occasional sleep disturbance.  Judgment and insight were present and attention and concentration were adequate.  

Based upon the above evaluation, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Significantly, he did not indicate significant symptoms of avoidance or numbing directly related his military diagnosis.  The diagnosis was instead dysthymic disorder that was as least as likely as not related to his hearing loss and Meniere's disease.  The GAF score assigned was 55.  

In March 2005, the Veteran submitted a private psychiatric evaluation reinstating that the Veteran remained markedly depressed and anxious due to his hearing loss incurred on active duty and also due to his active duty stressors.  

In September 2005, the Veteran's private psychiatrist submitted a note that the Veteran met the DSM-IV criteria for PTSD in that he experienced nightmares and a feeling of reoccurring of the stressful event, and also experienced avoidance and hyperarousal related to the service stressors. 
On December 2007 VA psychiatric examination, the Veteran reported that he had been on medication for his anxiety and depression, but that the prescription had not been renewed.  He reported symptoms of a depressed mood most of the time, a markedly diminished interest or pleasure in most activities, weight gain, insomnia and waking up in cold sweats nearly every day.  He reported psychomotor agitation, fatigue, feelings of worthlessness, and a diminished ability to think or concentrate.

With regard to his social history, the Veteran reported that his wife often threatened to divorce him and that his relationship with his children was strained.  He felt that they thought he was crazy and did not understand his mental condition.  They felt as though he was a burden on them and they had a very limited relationship.  He avoided having a social life.  Dealing with others made him irritable.  He had one friend that he talked to a few times per year.  He enjoyed taking family photos and walking on the beach.  He liked to read and watch television but had difficulty with memory and concentration.  He had stopped engaging in his previous hobbies of volunteering, fishing, coaching, and coin collecting.  

Mental status examination revealed that the Veteran was neatly groomed and dressed.  His psychomotor activity was lethargic, fatigued, and tense.  His speech was unremarkable, hesitant, slow, irrelevant, and obscure.  His attitude was cooperative.  His affect was flat.  His mood appeared anxious, hopeless, depressed, fearful, and dysphoric.  He was easily distracted.  He was oriented to person, time, and place.  His thought process was circumstantial.  His thought content included ruminations and a preoccupation with his current problem.  There were no delusions.  His judgment was inadequate as he did not understand the outcome of his behavior.  He had partial insight as to his problem.  He had a sleep impairment in that he was tired and unmotivated.  There were no hallucinations.  There was no inappropriate behavior.  There was confused thinking present.  There was no evidence of obsessive or ritualistic behavior.  The Veteran described having two to three panic attacks per month that lasted a few minutes.  There were no homicidal or suicidal ideations.  His impulse control was fair.  His minimal personal hygiene was not adequate.  His remote memory was mildly impaired and his recent memory was moderately impaired.  

Based upon mental status examination and a thorough review of the Veteran's claims file, the examiner determined that the Veteran currently suffered from PTSD symptoms including recurrent and intrusive distressing recollections and dreams of the stressors, intense psychological distress at exposure to cues that resembled an aspect of the stressor, tending to avoid thoughts, feelings, and conversations associated with the trauma, tending to avoid places and people that aroused recollections of the traumas, feeling detached from others, having a restricted affect, a sense of foreshortened future, a sleep impairment, irritability, outbursts, difficulty concentrating, and an exaggerated startle response.  The Veteran's PTSD was chronic, persistent, and recurring, and had been moderately severe since service.  The diagnosis was PTSD.  A GAF score of 47 was assigned.  The examiner determined that the Veteran's PTSD symptoms and depression were co-occurring, or overlapping, and he could not separate the symptoms with any degree of certainty.  The examiner stated that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The examiner went on to state that the effects of the Veteran's symptoms impaired his ability to function socially and occupationally.  

VA treatment records dated from May 2007 to March 2011 reflect only that in July 2008, the Veteran mentioned the pain of suffering from depression and PTSD.  

In this case, on August 2002 private evaluation, the Veteran was assigned a GAF score of 54. On October 2004 private evaluation, he was assigned a GAF score of 50. On October 2004 VA examination, he was assigned a GAF score of 55.  Finally on December 2007 VA examination, he was assigned a GAF score of 47.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In this case, the Board finds that from October 7, 1997, to December 4, 2007, an increased rating higher than 50 percent is not warranted.  In so finding, the Board notes that the private and VA records do not demonstrate that during that time period, the Veteran had any real suicidal ideation, had any obsessional rituals which interfered with routine activities, showed speech that was intermittently illogical, obscure, or irrelevant, suffered from near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, had impaired impulse control or spatial disorientation, or neglected his personal appearance and hygiene.  In that regard, although the private psychiatric evaluations demonstrated that the Veteran suffered from depression and isolation from his family, and in that he had difficulty in adapting to stressful circumstances and in establishing and maintaining effective relationships, the evidence did not demonstrate that the Veteran's psychiatric disability was moderately severe.  Significantly, on October 2004 VA examination, the Veteran's behavior was appropriate, there was no impairment of speech or thought process, his thinking was logical, and there were no reported panic attacks, obsessive thoughts or rituals, or delusions or hallucinations.  He was described as appearing only mildly depressed.  Accordingly, the Board finds that the records demonstrate that during that time period, the Veteran primarily suffered from depression, loss of energy, an inability to cope with detail, trouble sleeping, and emotional isolation.  Those symptoms are accounted for in the current 50 percent rating and do not warrant a higher rating.

However, in resolving all reasonable doubt in favor of the Veteran, the Board finds that since December 5, 2007, the date of VA examination, the Veteran has been entitled to an increased 70 percent rating.  In that regard, the December 2007 VA examination showed a marked change in the Veteran's mental functioning when compared to the previous 2004 VA examination and findings in the private treatment records.  In December 2007, the Veteran was noted to show irrelevant and slow speech, lethargic psychomotor activity, thought content that showed ruminations, inadequate judgment, little insight, and confused thinking.  His personal hygiene was not satisfactory.  His impulse control was fair and his memory was impaired.  His symptoms were concluded to impair his ability to function socially or occupationally.  He was assigned a GAF score of 47, which was lower than he had previously received.  His disability was considered to be moderately severe.  Accordingly, the Board finds evidence of worsening of the Veteran's psychiatric disorder beginning at least in December 5, 2007, and thus, a 70 percent rating is warranted from that date. Significantly, there was evidence of speech that was intermittently illogical, obscure, or irrelevant, evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, and neglect of personal appearance and hygiene.

With regard to whether a higher 100 percent rating is warranted, the Board finds that it is not.  For, the evidence does not tend to demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior, as none if these symptoms were found on VA examination.  Further, the Veteran has denied any intent to hurt himself or others.  Finally, there is no indication that he is unable to perform activities of daily living, or that he was disoriented to time or place.  Though his memory was impaired, it was not so impaired that he could not remember the names of close relatives, his own occupation, or his own name.

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected acquired psychiatric disorder may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, while the Veteran's disability interferes with some aspects of his occupation, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the evidence fails to show that the disability picture created by the acquired psychiatric disorder is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453, 54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that for the period from October 7, 1997, to December 4, 2007, a rating in excess of 50 percent has not been warranted.  However, since December 5, 2007, a higher rating of 70 percent, for an acquired psychiatric disorder, to include PTSD, is granted.  The benefit of the doubt has been applied in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in July 2002, August 2002, November 2007, and March 2009; rating decisions in October 2002, November 2002, and April 2009; statements of the case in February 2005 and in February 2008; and supplemental statements of the case in November 2005 and in April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the Veteran's claim for a higher rating.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

An earlier effective date of October 7, 1997, for the award of service connection for an acquired psychiatric disorder, to include PTSD and a nervous disorder, is granted.

For the period from October 7, 1997, to December 4, 2007, a rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and a nervous disorder, is denied.

Since December 5, 2007, an increased 70 percent rating for an acquired psychiatric disorder, to include PTSD and a nervous disorder, is granted.

REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is unemployed and he claims that such is due to symptoms of his service-connected acquired psychiatric disorder. Specifically, in his April 2011 formal appeal, Form 9, the Veteran stated that his acquired psychiatric disorder rendered him unable to obtain or maintain gainful employment.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU rating and obtaining an opinion as regarding the effect his service-connected acquired psychiatric disorder has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA-compliant notice regarding the TDIU aspect of his claim. 

2.  Obtain any VA treatment records, to include mental health records and records relating to his hearing loss and tinnitus, not already of record.  If the Veteran identifies any non-VA treatment during the course of the appeal, those records should also be requested, after obtaining any necessary releases.  All records received must be associated with the claims file, and any negative responses should be documented.  If any records cannot be obtained after making reasonable efforts, the Veteran should be notified and allowed an opportunity to provide them. 

3.  After completing the above-described development, schedule the Veteran for a VA examination to determine the extent of the Veteran's employability.  The entire claims file and a copy of this remand should be made available to for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his acquired psychiatric disorder, hearing loss, and tinnitus, taking into consideration his level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  Any opinions offered should be based on all lay and medical evidence of record, and a complete rationale should be provided. 

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for entitlement to a TDIU, based on all lay and medical evidence of record, including whether the Veteran's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for TDIU. 
If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


